Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The closest prior art is D. Suess et al., “Optimization of Exchange Spring Perpendicular Recording Media” Intermag Nagoya, April 2005, magnet.aip.tuwien.ac.at, Vienna University of Technology, Austria 18 powerpoint printout pages (“Suess et al.”).  Suess et al. teaches a perpendicular recording medium comprising a magnetic bilayer, wherein the magnetic bilayer comprises a 8.7 nm thick granular hard magnetic storage layer with perpendicular anisotropy (hard layer in the Exchange Spring Media) and a granular hard magnetic nucleation host (softer layer in the Exchange Spring Media) on the hard magnetic storage layer in a columnar manner and is magnetically softer than the hard magnetic storage layer.  Suess et al. further teaches the nucleation host has a magnetic polarization Js of 0.9 T (Title, Slides 3 and 15).  Suess et al., however, teaches its nucleation host having a K value of 0 J/m, which will not necessarily have a coercive field greater than 0.5 T. 

US Pub. No. 20070243418 (“Fullerton et al.”) teaches a magnetic recording system comprising a writing head, a disk, including a magnetic recording medium, comprising an essentially non-magnetic substrate and a magnetic bilayer (Fig. 6 and [0012]).  Fullerton et al. teaches its magnetic bilayer including a granular hard magnetic storage layer (MAG1) with perpendicular anisotropy having a coercive field of Hs without another magnetic layer and a thickness of 13 nm, and a granular hard magnetic nucleation host (MAG2) with perpendicular anisotropy, disposed on the magnetic storage layer in a columnar manner, having a coercive field Hn without the hard magnetic storage layer, wherein Hn<Hs ([0012], [0023], and [0029]).  Fullerton et al. teaches a coupling layer directly between the nucleation host and the storage 

US Pub. No. 20060177704 (“Berger et al.”) teaches a magnetic recording system comprising a writing head, a disk, including a magnetic recording medium, comprising an essentially non-magnetic substrate and a magnetic bilayer (Fig. 3 and [0016]).  The magnetic bilayer includes a granular hard magnetic storage layer with perpendicular anisotropy having a coercive field of Hs without another magnetic layer, and a granular hard magnetic nucleation host with perpendicular anisotropy, disposed on the hard magnetic storage layer in a columnar manner, having a coercive field Hn without the hard magnetic storage layer, wherein Hn<Hs (Fig. 3, [0034], [0038], and [0042]).  Berger et al. further teaches a ferromagnetic coupling layer directly between the nucleation host and the storage layer (Fig. 3 and [0036]). 

The prior art of record does not teach nor suggest an exchange spring magnetic recording system comprising the claimed magnetic polarization and coercive field relationships between the magnetic layers. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/           Primary Examiner, Art Unit 1785